Citation Nr: 0732118	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  06-14 095A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1944 to July 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2005 rating decision.  In May 2007, 
the Board remanded for further development.   

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

The preponderance of the evidence is against a finding that 
current back disability is related to service. 


CONCLUSION OF LAW

A back disability was not incurred in or aggravated by active 
service and arthritis may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in July 2004, the RO satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2007).  Specifically, the RO 
notified the veteran of: information and evidence necessary 
to substantiate the claim; information and evidence that VA 
would seek to provide; and information and evidence that the 
veteran was expected to provide.  The veteran was instructed 
to submit any evidence in his possession that pertained to 
his claim.  In March 2006 and June 2007, the RO also notified 
the veteran of the process by which initial disability 
ratings and effective dates are established.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claim for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002 & Supp. 2006) and 
38 C.F.R. § 3.159(c) (2007).  Service medical records have 
been associated with the claims file.  All identified and 
available treatment records have been secured and the veteran 
has been medically evaluated in conjunction with his claim.  
The duties to notify and assist have been met.

Analysis

The veteran contends that he has a current back disability 
related to service.  He specifically asserts that he injured 
his back in service which is the cause of his current 
disability.  

When seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

A veteran may be granted service connection for arthritis, 
although not otherwise established as incurred in service, if 
the condition was manifested to a 10 percent degree within 
one year following service.  38 U.S.C.A. §§ 1101(3), 
1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  However, 
this presumption does not apply as arthritis did not manifest 
to a 10 percent degree within one year of service discharge, 
as discussed below.

The veteran has a current back disability as the June 2007 VA 
examination report noted an impression of degenerative disk 
disease of the lumbar spine.  

Service medical records reflect that in April 1945, the 
veteran complained of pain over his left hip area and an 
assessment of acute left lumbar myositis was noted.  He 
complained about his back for two days.  On the third day, he 
reported that he felt "much better" and requested to return 
to duty.  There were no further complaints related to the 
back in the service medical records.  The examination report 
at service discharge noted a history of acute left lumbar 
myositis but a normal spine evaluation.  

Post-service medical records show that in March 1979 the 
veteran complained of back pain after building a fireplace 
and lifting mortar and again in March 1981 after lifting 
something.  Also, records from H.D. Morrow, D.C showed that 
the veteran was seen over 200 times for his back disability 
from November 1983 to March 1999.  

Pursuant to the May 2007 Board Remand, in June 2007, VA 
afforded the veteran a back examination.  The examiner 
reported in detail the veteran's service history of back 
injury.  He also noted the veteran's assertion of his service 
injury to his back in 1945 when he struck his left lower back 
on the metal bar of a trampoline.  The examiner noted that 
the veteran had bad bruises of the lower back and had some 
intermittent problems since then and had been seeing a 
chiropractor for his back since 1983, 40 years after he got 
out of service.  Based on this information, the examiner 
opined that the veteran's degenerative disk disease of the 
lumbar spine was entirely due to the aging process and wear 
and tear.  The examiner added that the veteran was a 
firefighter which is a fairly strenuous job.  He concluded 
that he did not think that the single fall on the trampoline 
in 1945 had anything to do with the veteran's current back 
disability.  

In adjudicating this claim, the Board must assess the 
competence and credibility of the veteran and his family.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006); 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  
Recently, in Barr v. Nicholson, No. 04-0534 (U.S. Vet. App. 
Jun. 15, 2007), the United States Court of Appeals for 
Veterans Claims (Court), citing Layno v. Brown, 6 Vet. 
App. 465, 467-69 (1994), emphasized that lay testimony is 
competent if it is limited to matters that the witness has 
actually observed and is within the realm of the witnesses 
personal knowledge; see also 38 C.F.R. § 3.159(a)(2) 
(Competent lay evidence means any evidence not requiring that 
the proponent have specialized education, training or 
experience.  Lay evidence is competent if it is provided by a 
person who has knowledge of the facts or circumstances and 
conveys matters that can be observed and described by a lay 
person).

The Board is charged with the duty to assess the credibility 
and weight given to evidence.  Madden v. Gober, 125 F.3d 
1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 
(1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  
Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 
2001), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit), citing its decision in Madden, 
recognized that that Board had inherent fact-finding ability.  
Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the 
Court has declared that in adjudicating a claim, the Board 
has the responsibility to weigh and assess the evidence.  
Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  

In this capacity, the Board finds the veteran is competent to 
attest to his observations of his disability.  Layno; 38 
C.F.R. § 3.159(a)(2).  However, as a lay person, he is not 
competent to render an opinion as to the cause or etiology of 
his  current back disability because he does not have the 
requisite medical expertise.  See, e.g., See Routen v. Brown, 
10 Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  

Based on the evidence, the Board finds that service 
connection is unwarranted.  Although the veteran has a 
current back disability, there is no competent medical 
evidence that current disability is related to active 
service.  While service medical records show that the veteran 
was assessed with myositis of the lumbar spine, there is no 
indication that the veteran was diagnosed with a back 
disability in service or that this myositis resulted in a 
disability.  The examination report at service discharge 
noted the history of myositis but the spine was noted to be 
normal.  Additionally, the first complaint of back pain after 
service was not until 1979 and the veteran did not seek 
regular treatment for his back until 1983.  In any case, he 
did not complain about his back for over three decades post-
service discharge.  The lengthy period without treatment and 
lack of documented evidence of continuity of symptomatology 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (a prolonged period without 
medical complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability).  Furthermore, there is no 
competent medical evidence that current back disability is 
otherwise related to service or was manifested within the 
first post service year.  In fact, the June 2007 examiner 
opined that that the veteran's back disability was entirely 
due to the aging process and wear and tear, and that the in-
service incident in 1945 had nothing to do with the veteran's 
current back disability.  
  
 In sum, the preponderance of the evidence is against finding 
that a back disability was incurred in or is otherwise 
related to service.  When the preponderance of evidence is 
against a claim, it must be denied.  38 U.S.C.A. § 5107; see 
also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a low back disability is denied. 



____________________________________________
J. A. MARKEY
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


